Citation Nr: 1308853	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  07-22 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to specially adapted housing or a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from December 1985 to August 1988, from September 1988 to October 1998, and from May 1999 to August 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA).  In December 2007, the Veteran presented evidence at an informal RO hearing.  A copy of the transcript of that hearing is of record.  The case was remanded by the Board for additional development in December 2010.


FINDING OF FACT

The Veteran does not presently have a loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; he does not have blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; he does not have the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; he does not have the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; he does not have the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; and he does not have full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.



CONCLUSION OF LAW

The basic eligibility requirements for specially adapted housing or a special home adaptation grant have not been met.  38 U.S.C.A. § 2101 (West 2002); 38 C.F.R. § 3.809 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The Veterans Benefits Administration (VBA) Adjudication Procedures Manual, M21-1MR, has a specific section that addresses the language to be used in providing notice for claims involving specially adapted housing.  See M21-1MR, Part IX, Subpart i, 3.3.d.  The Veteran was provided notice as to these matters by correspondence dated in February 2007.  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, and statements and testimony in support of the claim.  The development requested upon remand in December 2010 has been substantially completed.  The Board finds that further attempts to obtain additional evidence would be futile.

When VA provides a VA examination or obtains a VA opinion it must ensure that the examination or opinion is adequate.  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Initially, it is significant to note that during the course of this appeal the regulations applicable to claims for specially adapted housing were amended in October 2010.  See 75 Fed. Reg. 57,859-62 (Sept. 23, 2010).  The general effective date of the changes was October 25, 2010; however, there were no substantial revisions to the criteria applicable to the present appeal.

Prior to October 25, 2010, under 38 C.F.R. § 3.809 eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may be granted if a veteran is entitled to compensation for permanent and total disability due to: (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or, (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809(b) (October 25, 2010).  

Under the revised criteria, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) or 2101A(a) may be granted if a veteran is entitled to VA compensation for permanent and total disability due to: (1) the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809 (2012).  The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c) (2012).

Whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

VA has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may also favor one medical opinion over another, provided an adequate basis is provided for doing so.  Owens v. Brown, 7 Vet. App. 429 (1995).

Here, the Veteran contends that he is entitled to specially adapted housing or a special home adaptation grant due to his service-connected disabilities.  Specifically, he reported having limited use of his left leg as a result of a service-connected spine disability.  He stated he had no feeling in his left foot and that it drags when he walks.  He also reported that, despite using a cane to assist him in walking, he had frequent falls.  His application for specially adopted housing or a special home adaptation grant was received in August 2006.  In his November 2006 notice of disagreement he asserted that he had the loss of use of one lower extremity with residuals of organic disease or injury that affected his balance and propulsion, but did not identify the specific organic disease or injury.  In subsequent statements he described difficulty he experienced with mobility and activities of daily life.  At his hearing in December 2007 he stated that a VA physician, who had since left his employment, told him his spinal stenosis was an organic disease.  

VA records show service connection is established for lumbar spondylosis with disc protrusion (60 percent); left knee meniscal disease (30 percent); residuals of an avulsion fracture of the right distal fibula (10 percent); hypertension (10 percent); residuals of a right ulnar nerve injury (10 percent); and residuals of torn medial menisci of the right knee (10 percent).  The Veteran's combined service-connected disability rating is 80 percent.  A total rating based upon individual unemployability is established effective from April 6, 2002. 

The private medical evidence of record includes a September 2005 report indicating a relationship between the Veteran's spine disorder and a left foot drop with numbness in the left leg.  Records show he has a history of spine and knee surgeries and treatment for chronic low back pain with complaints of radiating pain and numbness in the left lower extremity.  

On VA examination in June 2006, the Veteran complained of chronic midline low back pain with radiation to the left buttock and paresthesia about the buttock and groin.  He reported no specific flare-ups.  He also complained of low back stiffness and heat, stiffness, and give-way in the left knee.  It was noted that he walked with a cane and that he reported he had knee braces and a walker at home.  The examiner found the Veteran was in no acute distress, but noted he had undergone a laminotomy of L4-L5 and foraminotomy at L4 in September 2005 and a fusion in the L4-L5 level in November 2005.  An examination of the eyes was unremarkable.  Upon examination of the back it was noted the Veteran walked with a slight limp favoring the left leg using the aid of a cane.  Flexion was to 52 degrees with pain at 35 degrees and extension was to 12 degrees to the point of pain.  There was no fatigability or incoordination with repetitive motion.  The diagnoses included obesity, degenerative changes of the lumbar spine, history consistent with obstructive sleep apnea, right ulnar nerve contusion with residual paresthesia, status post right distal tibia avulsion fracture without sequelae, left knee condition with no current pathology upon examination, status post right knee meniscal tear, and history of left ankle sprain.  

Private treatment records show the Veteran underwent a right knee arthroscopy in July 2008 and a left knee arthroscopy in August 2008.  He underwent a left total knee arthroplasty in October 2008.  

A January 2011 VA examination report noted that the Veteran drove himself for the appointment, was not hospitalized or bedridden, but needed assistance in reporting for the examination and had his son accompany him.  He had several devices, such as a walker, wheelchair, support cane, and lumbar brace, which he used as needed.  The examiner noted the Veteran was fairly independent, except with shoes or feet washing.  A physical examination revealed he was well nourished and in no acute distress.  His gait was antalgic and assisted.  He did not have functional restrictions with reference to his upper extremities and his coordination was fair.  There was radiating pain from the low back predominantly into the left lower extremity with associated paresthesias.  Left lower extremity deep tendon reflexes were sluggish and sensation was diminished predominantly in the L5 distribution and to some degree in the S1 distribution.  There was left foot drop for which the Veteran had a brace, but did not use because it was not well fitted to him.  There was no evidence of muscle atrophy or contracture.  

The examiner noted that the Veteran was unable to walk without assistance of a supportive device or person, that he was currently using a support cane, and that he needed assistive devices for balance.  His lumbar spine pain was described as constant.  Flexion was limited at 30 degrees and he was unable to perform extension range of motion.  He had functional vision.  He was able to perform self-care skills, except with shoes and feet washing.  No diagnostic testing was conducted or indicated.  The diagnoses included chronic lumbosacral strain with residuals of laminectomy and discectomy and fixation stabilization by cage and screws.  The examiner reported that at that time the Veteran was predominantly affected by the lumbosacral spine pain radiating into the left lower extremity which together with his back pain, left lower extremity pain, and left foot drop was limiting him from any bending, stooping activities, ambulation more than half a block with assistive devices, and standing more than 15 minutes.  It was noted he needed an assistive device, such as a support cane or walker, based upon his day-to-day pain to balance himself.  The examiner found that although he was unable to ambulate without the assistive device there was no total loss of use of the left lower extremity which was the only affected extremity at that time.  

Based upon the evidence of record, the Board finds the Veteran does not presently have a loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; he does not have blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; he does not have the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; he does not have the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; he does not have the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; and he does not have full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  The Board finds the opinion of the January 2011 VA examination is persuasive as to the issue on appeal.  

While the Veteran is competent to describe difficulty he experiences as a result of his service-connected disabilities and the evidence indicates he has residuals, including degenerative joint disease which is an organic disease that affects the functions of balance or propulsion, the overall evidence does not demonstrate that he has the loss or loss of use of a lower extremity.  The Veteran is shown to have use of the left lower extremity which is limited but not lost.  The January 2011 VA examiner is shown to have reviewed the evidence of record and to have conducted a thorough examination of the Veteran with adequate consideration of his complaints.  

Moreover, the evidence of record does not demonstrate, nor does the Veteran contend, that he has a permanent and total service-connected disability that involves blindness in both eyes with 5/200 visual acuity or less or anatomical loss or loss of use of both hands.  Therefore, the Board finds the requirements for a certificate of eligibility for assistance in acquiring a special home adaptation grant have not been met.  38 U.S.C.A. § 2101; 38 C.F.R. § 3.809(a).  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the claim.


ORDER

Entitlement to specially adapted housing or a special home adaptation grant is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


